DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2015/0226965 by Kim et al. (“Kim”).

As to claim 1, Kim discloses an in-vehicle display apparatus (Kim, HUD apparatus 100, Figure 1)(Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10, Figure 1, ¶ [0051]) comprising:
an image generating unit (Kim, first optical module 110 and second optical module 120, Figure 1) that generates, for display information that is presented to a user, an image that includes a right-eye image and a left-eye image with a parallax (Kim, The lenticular method and a parallax barrier method are display panel forming methods for realizing 3D images. That is, the lenticular method uses a plurality of lens arrays to form a 3D image by recognizing a difference of images viewed by a left eye and a right eye. The parallax barrier method is configured such that a plurality of slits is formed at a front end of the 3D display panel 121 to form a 3D image by differentiating an image viewed by a left eye and a right eye. The 3D display panel 121 may be used by any type of glasses-free stereoscopic image display technique panels. ¶ [0047]);
an emitting unit (Kim, optical system 140, Figure 1) that emits a projection light that is a light flux that contains the image (Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10 through optical system 140 formed with a lens or mirror, Figure 1, ¶ [0051]); and
a reflecting unit (Kim, windshield 10, Figure 1) that reflects the projection light and forms a stereoscopic image that is superimposed on an outside view (Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10 through optical system 140 formed with a lens or mirror, Figure 1, ¶ [0051]), As shown in figure 1 of Kim, the windshield 10 reflects the projected light from the first and second optical modules, 110 and 120, toward the user’s eyes 20.
the image generating unit (Kim, first optical module 110 and second optical module 120, Figure 1) generating the image in which a fusion distance of the stereoscopic image of the display information is changed, within a predetermined period of time, from a current visual distance to a target distance at which the display information is to be ultimately displayed (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]). Kim teaches the fusion distance of the image changing based on the gaze.
As to claim 5, Kim discloses an in-vehicle display apparatus wherein: 
the image generating unit gradually changes both parallax and size of the display information in the right-eye image and the left-eye image, within a predetermined period of time (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]) (Kim, when a vehicle starts to move, the amount of information provided in association with vehicle travel speed may be decreased, and size of provided graphic information may be gradually reduced in association with the vehicle speed. Likewise, information on the first optical module 110 may be also controlled to correspond to the vehicle travel speed. ¶ [0065]). Kim teaches the parallax and size of the image being gradually changed based on the gaze and vehicle movement.
As to claim 9, Kim discloses a method for controlling an in-vehicle display apparatus (Kim, HUD apparatus and a method for using the HUD apparatus, Abstract)(Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10, Figure 1, ¶ [0051]) comprising: 
generating, for display information that is presented to a user, an image that includes a right-eye image and a left-eye image with a parallax (Kim, first optical module 110 and second optical module 120, Figure 1) (Kim, The lenticular method and a parallax barrier method are display panel forming methods for realizing 3D images. That is, the lenticular method uses a plurality of lens arrays to form a 3D image by recognizing a difference of images viewed by a left eye and a right eye. The parallax barrier method is configured such that a plurality of slits is formed at a front end of the 3D display panel 121 to form a 3D image by differentiating an image viewed by a left eye and a right eye. The 3D display panel 121 may be used by any type of glasses-free stereoscopic image display technique panels. ¶ [0047]); 
emitting a projection light that is a light flux that contains the image (Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10 through optical system 140 formed with a lens or mirror, Figure 1, ¶ [0051]); and 
reflecting the projection light and forming a stereoscopic image that is superimposed on an outside view (Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10 through optical system 140 formed with a lens or mirror, Figure 1, ¶ [0051]); As shown in figure 1 of Kim, the windshield 10 reflects the projected light from the first and second optical modules, 110 and 120, toward the user’s eyes 20.
generating the image in which a fusion distance of the stereoscopic image of the display information is changed, within a predetermined period of time, from a current visual distance to a target distance at which the display information is to be ultimately displayed. (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]). Kim teaches the fusion distance of the image changing based on the gaze.
As to claim 10, Kim discloses a non-transitory computer-readable storage medium on which a computer program is stored, the computer program causing a processor provided in an in-vehicle display apparatus (Kim, HUD apparatus and a method for using the HUD apparatus, Abstract)(Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10, Figure 1, ¶ [0051]) to implement: 
generating, for display information that is presented to a user, an image that includes a right-eye image and a left-eye image with a parallax (Kim, first optical module 110 and second optical module 120, Figure 1)(Kim, The lenticular method and a parallax barrier method are display panel forming methods for realizing 3D images. That is, the lenticular method uses a plurality of lens arrays to form a 3D image by recognizing a difference of images viewed by a left eye and a right eye. The parallax barrier method is configured such that a plurality of slits is formed at a front end of the 3D display panel 121 to form a 3D image by differentiating an image viewed by a left eye and a right eye. The 3D display panel 121 may be used by any type of glasses-free stereoscopic image display technique panels. ¶ [0047]); 
emitting a projection light that is a light flux that contains the image (Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10 through optical system 140 formed with a lens or mirror, Figure 1, ¶ [0051]); 
reflecting the projection light and forming a stereoscopic image that is superimposed on an outside view (Kim, the light of the first and second optical modules 110, 120 can be transmitted to eyes 20 of a driver by reflecting the light of the first and second optical modules 110, 120 to a windshield 10 through optical system 140 formed with a lens or mirror, Figure 1, ¶ [0051]); As shown in figure 1 of Kim, the windshield 10 reflects the projected light from the first and second optical modules, 110 and 120, toward the user’s eyes 20.
generating the image in which a fusion distance of the stereoscopic image of the display information is changed, within a predetermined period of time, from a current visual distance to a target distance at which the display information is to be ultimately displayed (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]). Kim teaches the fusion distance of the image changing based on the gaze.



Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2015/0226965 by Kim et al. (“Kim”) over U.S. Pub. No. U.S. Pub. No. 2019/0025580 by Nagano et al. (“Nagano”).

As to claim 2, Kim discloses an in-vehicle display apparatus which tracks a user’s gaze (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]). 
Kim does not expressly teach an in-vehicle display apparatus further comprising:
a line-of-sight acquiring unit that acquires a direction of a line of sight of a driver of a vehicle in which the in-vehicle display apparatus is mounted, wherein
the image generating unit uses a distance between a position of an eye of the driver and a gaze point of the driver that is estimated from the direction of the line of sight of the driver as the current visual distance. Kim does not expressly teach the device which acquires the user’s gaze.
Nagano teaches a head-up display further comprising:
a line-of-sight acquiring unit that acquires a direction of a line of sight of a driver of a vehicle in which the in-vehicle display apparatus is mounted (Nagano, The camera (inside the vehicle) 115 and the camera (outside the vehicle) 116 shoot moving images of conditions inside the vehicle and outside vehicle to acquire the camera video image information (inside the vehicle/outside the vehicle), respectively. The camera (inside the vehicle) 115 shoots a posture, a position of the eye, and motion of the driver 5, for example. By analyzing obtained moving images, it is possible to grasp a fatigue condition and a position of the line of sight of the driver 5, for example. Also, the camera (outside the vehicle) 116 shoots a surrounding condition such as the front and the back of the vehicle 2. By analyzing obtained moving images, it is possible to grasp presence/absence of a moving object such as other vehicle and a person around the vehicle 2, a building and geography, a road surface condition (rain, fallen snow, frozen, bump, etc.), and the like, for example. ¶ [0077]), wherein
the image generating unit uses a distance between a position of an eye of the driver and a gaze point of the driver that is estimated from the direction of the line of sight of the driver as the current visual distance (Nagano, FIGS. 12(a) and 12(b) are views illustrating an outline of an example of display distance adjustment using a functional liquid crystal film 401 in the head-up display apparatus of the present embodiment. In the example of FIG. 12, a plurality of the functional liquid crystal films 401 are used as a diffuser 41a. Then, as illustrated in each of FIGS. 12 (a) and 12(b), by changing a portion in a white state for each area of each of the functional liquid crystal films 401, a focus distance is changed for each area, so that the display distance of the virtual image (a distance between a position of the eyes of the driver 5 and the display position of the virtual image) is changed. Figures 12a and 12b, ¶ [0110]).
	At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s gaze tracking to include Nagano’s camera driver tracking because such a modification is the result of applying a known technique to a known device ready for improvement to yield predictable results. More specifically, Nagano’s camera driver tracking permits camera sensing of a user’s posture, eyes, and movement in order to update the image based on these sensed characteristics.  This known benefit in Nagano is applicable to Kim’s gaze tracking as they both share characteristics and capabilities, namely, they are directed to head-up displays with gaze tracking.  Therefore, it would have been recognized that modifying Kim’s gaze tracking to include Nagano’s camera driver tracking would have yielded predictable results because (i) the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate Nagano’s camera driver tracking in head-up displays with gaze tracking and (ii) the benefits of such a combination would have been recognized by those of ordinary skill in the art.
	Thus, Kim, as modified by Nagano, teaches the camera tracking the user’s gaze  and changing the displayed image based on the sensed characteristics.
	As to claim 3, Kim, as modified by Nagano, teaches the in-vehicle display apparatus wherein: 
the image generating unit changes the fusion distance of the image when the target distance of the display information differs from a distance to a gaze area that includes the gaze point (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]) (Nagano, as illustrated in each of FIGS. 12 (a) and 12(b), by changing a portion in a white state for each area of each of the functional liquid crystal films 401, a focus distance is changed for each area, so that the display distance of the virtual image (a distance between a position of the eyes of the driver 5 and the display position of the virtual image) is changed. Figures 12a and 12b, ¶ [0110]). In addition, the motivation used is the same as in the rejection of claim 2.
As to claim 4, Kim, as modified by Nagano, teaches the in-vehicle display apparatus wherein: 
the image generating unit further changes a fusion position of the display information from the gaze point to a target position in which the display information is to be ultimately displayed (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]) (Nagano, as illustrated in each of FIGS. 12 (a) and 12(b), by changing a portion in a white state for each area of each of the functional liquid crystal films 401, a focus distance is changed for each area, so that the display distance of the virtual image (a distance between a position of the eyes of the driver 5 and the display position of the virtual image) is changed. Figures 12a and 12b, ¶ [0110]). In addition, the motivation used is the same as in the rejection of claim 2.
As to claim 6, Kim, as modified by Nagano, teaches the in-vehicle display apparatus wherein:
the image generating unit gradually changes both parallax and size of the display information in the right-eye image and the left-eye image, within a predetermined period of time (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]) (Kim, when a vehicle starts to move, the amount of information provided in association with vehicle travel speed may be decreased, and size of provided graphic information may be gradually reduced in association with the vehicle speed. Likewise, information on the first optical module 110 may be also controlled to correspond to the vehicle travel speed. ¶ [0065]). Kim teaches the parallax and size of the image being gradually changed based on the gaze and vehicle movement.
As to claim 7, Kim, as modified by Nagano, teaches the in-vehicle display apparatus wherein:
the image generating unit gradually changes both parallax and size of the display information in the right-eye image and the left-eye image, within a predetermined period of time (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]) (Kim, when a vehicle starts to move, the amount of information provided in association with vehicle travel speed may be decreased, and size of provided graphic information may be gradually reduced in association with the vehicle speed. Likewise, information on the first optical module 110 may be also controlled to correspond to the vehicle travel speed. ¶ [0065]). Kim teaches the parallax and size of the image being gradually changed based on the gaze and vehicle movement.
As to claim 8, Kim, as modified by Nagano, teaches the in-vehicle display apparatus wherein:
the image generating unit gradually changes both parallax and size of the display information in the right-eye image and the left-eye image, within a predetermined period of time (Kim, when a driver is situated at a position where gazing position is gradually distanced from a vehicle, as in a travel on a high way, a depth of a 3D screen on a position of a virtual screen formed by the HUD apparatus may be deeply formed at a distant place to correspond to a focus of gaze. Alternatively, a virtual screen of the HUD apparatus is moved to a closer position to correspond to a focused position of gaze when the gaze is concentrated on a vehicle hood or a lower place of license plate of a vehicle ahead during in-city travel or at a slow travel. ¶ [0060]) (Kim, when a vehicle starts to move, the amount of information provided in association with vehicle travel speed may be decreased, and size of provided graphic information may be gradually reduced in association with the vehicle speed. Likewise, information on the first optical module 110 may be also controlled to correspond to the vehicle travel speed. ¶ [0065]). Kim teaches the parallax and size of the image being gradually changed based on the gaze and vehicle movement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Pub. No. 2018/0211635 by Ishibashi et al. teaches a head-up display and control method which includes a driver monitor camera and calculating parallax between viewpoint and imaging unit. 

U.S. Pub. No. 2010/0073773 by Hotta et al. teaches a vehicle display system which determines the depth of the image to be projected on the windshield.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691